DocuSign Envelope ID: 50C2CE75-2514-48FA-88AA-4D99418632A4
                                                     Case 18-34658 Document 234 Filed in TXSB on 03/25/19 Page 1 of 9



         MOR-1                                                  UNITED STATES BANKRUPTCY COURT
         CASE NAME:          HouTex Builders LLC                                                                                       PETITION DATE:                8/23/2018
         CASE NUMBER:        18-34658                                                                                                  DISTRICT OF TEXAS:        Southern
         PROPOSED PLAN DATE:                                                                                                           DIVISION:                 Houston

                                    MONTHLY OPERATING REPORT SUMMARY FOR MONTH December*                                                                                                YEAR 2018
                                                      MONTH   September           October                   November
         REVENUES (MOR-6)                                                  0.00                   0.00                       0.00              2,575,000.00                      0.00          0.00
         INCOME BEFORE INT; DEPREC./TAX (MOR-6)                       -1,501.74              -5,398.89                  -2,265.93                -23,372.97                      0.00          0.00
         NET INCOME (LOSS) (MOR-6)                                    -1,502.17              -5,412.22                 -18,489.85                -87,300.31                      0.00          0.00
         PAYMENTS TO INSIDERS (MOR-9)                                      0.00                   0.00                       0.00                      0.00                      0.00          0.00
         PAYMENTS TO PROFESSIONALS (MOR-9)                                 0.00               2,266.00                       0.00                      0.00                      0.00          0.00
         TOTAL DISBURSEMENTS (MOR-8)                                   1,501.74               5,388.24                  23,157.74                 82,068.09                      0.00          0.00

         *This monthly operating report includes all amounts from the Petition Date through December 31, 2018.
                                                                                                                                                                 CIRCLE ONE

         REQUIRED INSURANCE MAINTAINED                                            Are all accounts receivable being collected within terms?                      Yes   No
            AS OF SIGNATURE DATE                              EXP.                Are all post-petition liabilities, including taxes, being paid within terms?   Yes   No
         ________________________________                     DATE                Have any pre-petition liabilities been paid?                                   Yes   No
         CASUALTY                    YES (X) NO ( )            11-06-2019          If so, describe
         LIABILITY                  YES (X) NO ( )             11-06-2019         Are all funds received being deposited into DIP bank accounts?                 Yes   No
         VEHICLE                    YES ( ) NO (X)             ___-___-___        Were any assets disposed of outside the normal course of business?             Yes   No
         WORKER'S                   YES ( ) NO (X)             ___-___-___         If so, describe
         OTHER                      YES ( ) NO (X)             ___-___-___        Are all U.S. Trustee Quarterly Fee Payments current?                           Yes   No
                                                                                  What is the status of your Plan of Reorganization?



         ATTORNEY NAME:      Charles Rubio                                                                        I certify under penalty of perjury that the following complete
         FIRM NAME:          Diamond McCarthy LLP                                                                 Monthly Operating Report (MOR), consisting of MOR-1 through
         ADDRESS:            909 Fannin Street, 37th Floor                                                        MOR-9 plus attachments, is true and correct.

         CITY, STATE, ZIP:   Houston, Texas 77010                                                                SIGNED X ___________________________ Manager
         TELEPHONE/FAX:      713-333-5100                                                                                                 (ORIGINAL SIGNATURE)
                                                                                                                             Charles Foster
         MOR-1                                                                                                             (PRINT NAME OF SIGNATORY)                          DATE
DocuSign Envelope ID: 50C2CE75-2514-48FA-88AA-4D99418632A4
                                                Case 18-34658 Document 234 Filed in TXSB on 03/25/19 Page 2 of 9



           CASE NAME:     HouTex Builders LLC
           CASE NUMBER:   18-34658



                                                        COMPARATIVE BALANCE SHEETS
         ASSETS                                       FILING DATE*      MONTH                 MONTH             MONTH               MONTH             MONTH           MONTH
                                                                        September             October           November            December
         CURRENT ASSETS
         Cash                                                    0.00                  0.00                                495.48       150,063.40
         Accounts Receivable, Net                                0.00                  0.00
         Inventory: Lower of Cost or Market                      0.00                  0.00
         Prepaid Expenses                                        0.00                  0.00                          23,973.65           21,835.24
         Investments                                             0.00                  0.00
         Other                                                   0.00                  0.00
         TOTAL CURRENT ASSETS                                    0.00                  0.00              0.00        24,469.13          171,898.64             0.00            0.00
         PROPERTY, PLANT & EQUIP. @ COST                         0.00                  0.00
         Less Accumulated Depreciation                           0.00                  0.00
         NET BOOK VALUE OF PP & E                                0.00                  0.00              0.00                0.00              0.00            0.00            0.00
         OTHER ASSETS
          1. Tax Deposits                                      0.00                 0.00
          2. Investments in Subsidiaries                       0.00                 0.00
          3. Electric Deposit*                               200.00               200.00               200.00            200.00              200.00
          4. Real property*                            5,500,000.00         5,500,000.00         5,500,000.00      5,500,000.00        3,138,006.72
         TOTAL ASSETS                                $5,500,200.00        $5,500,200.00        $5,500,200.00     $5,524,669.13       $3,310,105.36            $0.00           $0.00
                                                   * Per Schedules and Statement of Affairs
                  MOR-2
DocuSign Envelope ID: 50C2CE75-2514-48FA-88AA-4D99418632A4
                                               Case 18-34658 Document 234 Filed in TXSB on 03/25/19 Page 3 of 9



                 CASE NAME:     HouTex Builders LLC
                 CASE NUMBER:   18-34658



                                                           COMPARATIVE BALANCE SHEETS
         LIABILITIES & OWNER'S                           FILING DATE*     MONTH                  MONTH                MONTH             MONTH             MONTH            MONTH
         EQUITY                                                            September             October              November          December
         LIABILITIES
         POST-PETITION LIABILITIES(MOR-4)                                            1,502.17              6,914.39        49,873.37        129,934.91             0.00                      0.00
         PRE-PETITION LIABILITIES
          Notes Payable - Secured                         5,293,022.44          5,293,022.44        5,293,022.44         5,293,022.44      3,139,200.44
          Priority Debt
          Federal Income Tax
          FICA/Withholding
          Unsecured Debt                                    593,843.04            593,843.04          593,843.04          593,843.04        540,340.04
          Other
         TOTAL PRE-PETITION LIABILITIES                   5,886,865.48          5,886,865.48        5,886,865.48         5,886,865.48      3,679,540.48            0.00                      0.00
         TOTAL LIABILITIES                                5,886,865.48          5,888,367.65        5,893,779.87         5,936,738.85      3,809,475.39            0.00                      0.00
         OWNER'S EQUITY (DEFICIT)
         PREFERRED STOCK
         COMMON STOCK
         ADDITIONAL PAID-IN CAPITAL                        -386,665.48           -386,665.48         -386,665.48          -386,665.48       -386,665.48
         RETAINED EARNINGS: Filing Date
         RETAINED EARNINGS: Post Filing Date                                       -1,502.17           -6,914.39           -25,404.24       -112,704.55
         TOTAL OWNER'S EQUITY (NET WORTH)                  -386,665.48           -388,167.65         -393,579.87          -412,069.72       -499,370.03            0.00                      0.00
         TOTAL
         LIABILITIES &
         OWNERS EQUITY                                  $5,500,200.00        $5,500,200.00        $5,500,200.00        $5,524,669.13     $3,310,105.36            $0.00                  $0.00
                                                      * Per Schedules and Statement of Affairs
                    MOR-3                                                                                                                                                 Revised 07/01/98
DocuSign Envelope ID: 50C2CE75-2514-48FA-88AA-4D99418632A4
                                                 Case 18-34658 Document 234 Filed in TXSB on 03/25/19 Page 4 of 9



          CASE NAME:       HouTex Builders LLC
          CASE NUMBER:     18-34658

                                             SCHEDULE OF POST-PETITION LIABILITIES
                                                             MONTH                  MONTH                 MONTH              MONTH              MONTH           MONTH
                                                             September              October               November           December
         TRADE ACCOUNTS PAYABLE                                                                   10.65
         TAX PAYABLE
          Federal Payroll Taxes
          State Payroll Taxes
          Ad Valorem Taxes
          Other Taxes
         TOTAL TAXES PAYABLE                                                 0.00                  0.00               0.00               0.00            0.00            0.00
         SECURED DEBT POST-PETITION
         ACCRUED INTEREST PAYABLE
         ACCRUED PROFESSIONAL FEES*
         OTHER ACCRUED LIABILITIES
          1. Accrued interest on DIP Financing                               0.43                 13.76              84.46             286.29
          2. Dip financing                                               1,501.74              6,889.98          30,543.20         112,392.71
          3. Insurance payable                                                                                   19,245.71          17,255.91
         TOTAL POST-PETITION LIABILITIES (MOR-3)                    $1,502.17                 $6,914.39        $49,873.37        $129,934.91            $0.00           $0.00
          *Payment requires Court Approval
               MOR-4
DocuSign Envelope ID: 50C2CE75-2514-48FA-88AA-4D99418632A4
                                              Case 18-34658 Document 234 Filed in TXSB on 03/25/19 Page 5 of 9



          CASE NAME:    HouTex Builders LLC
         CASE NUMBER:   18-34658

                                                                        AGING OF POST-PETITION LIABILITIES
                                                                        MONTH                December

                DAYS            TOTAL                 TRADE                   FEDERAL               STATE            AD VALOREM,      Other
                                                     ACCOUNTS                  TAXES                TAXES            OTHER TAXES
         0-30                        82,051.34                                                                                            82,051.34
         31-60                       40,979.83                                                                                            40,979.83
         61-90                        5,401.57                                                                                             5,401.57
         91+                          1,502.17                                                                                             1,502.17
         TOTAL                    $129,934.91                   $0.00                   $0.00                $0.00            $0.00    $129,934.91

                                                                        AGING OF ACCOUNTS RECEIVABLE



            MONTH


         0-30 DAYS
         31-60 DAYS
         61-90 DAYS
         91+ DAYS
         TOTAL                           $0.00                  $0.00                   $0.00                $0.00            $0.00           $0.00

                        MOR-5
DocuSign Envelope ID: 50C2CE75-2514-48FA-88AA-4D99418632A4
                                                               Case 18-34658 Document 234 Filed in TXSB on 03/25/19 Page 6 of 9



                   CASE NAME:         HouTex Builders LLC
                  CASE NUMBER:        18-34658
                                                                              STATEMENT OF INCOME (LOSS)
                                                                   MONTH                       MONTH                    MONTH                MONTH                MONTH           MONTH           FILING TO
                                                                   September                   October                  November           December                                             DATE
         REVENUES       (MOR-1)                                                                                                               2,575,000.00                                        2,575,000.00
         TOTAL COST OF REVENUES                                                        0.00                                                   2,596,034.78                                        2,596,034.78
         GROSS PROFIT                                                                  0.00                     0.00                  0.00      -21,034.78                 0.00            0.00     -21,034.78
         OPERATING EXPENSES:
            Selling & Marketing                                                                                                                                                                               0.00
            General & Administrative                                                                        3,132.89               253.63             2,338.19                                            5,724.71
            Insiders Compensation                                                                                                                                                                             0.00
            Professional Fees                                                                               2,266.00                                                                                      2,266.00
            Insurance                                                           1,501.74                                         1,687.30                                                                 3,189.04
            Trustee fees                                                                                                           325.00                                                                   325.00
         TOTAL OPERATING EXPENSES                                               1,501.74                     5,398.89            2,265.93              2,338.19            0.00            0.00          11,504.75
         INCOME BEFORE INT, DEPR/TAX (MOR-1)                                   -1,501.74                    -5,398.89           -2,265.93            -23,372.97            0.00            0.00         -32,539.53
         INTEREST EXPENSE                                                           0.43                        13.33           16,223.92             63,927.34                                          80,165.02
         DEPRECIATION                                                                                                                                                                                         0.00
         OTHER (INCOME) EXPENSE*                                                                                                                                                                              0.00
         OTHER ITEMS**                                                                                                                                                                                        0.00
         TOTAL INT, DEPR & OTHER ITEMS                                              0.43                        13.33            16,223.92            63,927.34            0.00            0.00          80,165.02
         NET INCOME BEFORE TAXES                                               -1,502.17                    -5,412.22           -18,489.85           -87,300.31            0.00            0.00        -112,704.55
         FEDERAL INCOME TAXES                                                                                                                                                                                 0.00
         NET INCOME (LOSS) (MOR-1)                                          ($1,502.17)                 ($5,412.22)        ($18,489.85)         ($87,300.31)              $0.00           $0.00      ($112,704.55)
         Accrual Accounting Required, Otherwise Footnote with Explanation.
         * Footnote Mandatory.
         * * Unusual and/or infrequent item(s) outside the ordinary course of business requires footnote.
                        MOR-6
DocuSign Envelope ID: 50C2CE75-2514-48FA-88AA-4D99418632A4
                                                           Case 18-34658 Document 234 Filed in TXSB on 03/25/19 Page 7 of 9



           CASE NAME:        HouTex Builders LLC
          CASE NUMBER:       18-34658

         CASH RECEIPTS AND                                            MONTH               MONTH                MONTH               MONTH               MONTH            MONTH            FILING TO
         DISBURSEMENTS                                                September           October              November            December                                              DATE
          1. CASH-BEGINNING OF MONTH                                              $0.00               $0.00               $0.00            $495.48       $150,063.40      $150,063.40                $0.00
         RECEIPTS:
          2. CASH SALES                                                                                                                                                                               0.00
          3. COLLECTION OF ACCOUNTS RECEIVABLE                                                                                                                                                        0.00
          4. LOANS & ADVANCES (attach list)***                                1,501.74              5,388.24           23,653.22        81,849.51                                               112,392.71
          5. SALE OF ASSETS                                                                                                            149,786.50                                               149,786.50
          6. OTHER (attach list)                                                                                                                                                                      0.00
         TOTAL RECEIPTS**                                                     1,501.74              5,388.24           23,653.22       231,636.01                0.00             0.00          262,179.21
         (Withdrawal) Contribution by Individual Debtor MFR-2*                                                                                                                                        0.00
         DISBURSEMENTS:
          7. NET PAYROLL                                                                                                                                                                            0.00
          8. PAYROLL TAXES PAID                                                                                                                                                                     0.00
          9. SALES, USE & OTHER TAXES PAID                                                                                                                                                          0.00
         10. SECURED/RENTAL/LEASES                                                                                                                                                                  0.00
         11. UTILITIES & TELEPHONE                                                                  2,130.24              256.28              187.78                                            2,574.30
         12. INSURANCE                                                        1,501.74                                  6,415.24            1,989.80                                            9,906.78
         13. INVENTORY PURCHASES                                                                                                                                                                    0.00
         14. INTEREST EXPENSES                                                                                         16,153.22           79,878.51                                           96,031.73
         15. TRAVEL & ENTERTAINMENT                                                                                                                                                                 0.00
         16. REPAIRS, MAINTENANCE & SUPPLIES                                                         992.00                                                                                       992.00
         17. ADMINISTRATIVE & SELLING                                                                                       8.00              12.00                                                20.00
         18. OTHER (attach list)                                                                                                                                                                    0.00
         TOTAL DISBURSEMENTS FROM OPERATIONS                                  1,501.74              3,122.24           22,832.74           82,068.09             0.00             0.00        109,524.81
         19. PROFESSIONAL FEES                                                                      2,266.00                                                                                    2,266.00
         20. U.S. TRUSTEE FEES                                                                                            325.00                                                                  325.00
         21. OTHER REORGANIZATION EXPENSES (attach list)                                                                                                                                            0.00
         TOTAL DISBURSEMENTS**                                                1,501.74              5,388.24           23,157.74        82,068.09                0.00             0.00        112,115.81
         22. NET CASH FLOW                                                        0.00                  0.00              495.48       149,567.92                0.00             0.00        150,063.40
         23. CASH - END OF MONTH (MOR-2)                                        $0.00                 $0.00             $495.48      $150,063.40         $150,063.40      $150,063.40       $150,063.40
                                                                  * Applies to Individual debtors only
                       MOR-7                                      **Numbers for the current month should balance (match)
                                                                 *** Advance from Charles Foster
                                                                     RECEIPTS and CHECKS/OTHER DISBURSEMENTS lines on MOR-8
DocuSign Envelope ID: 50C2CE75-2514-48FA-88AA-4D99418632A4
                                            Case 18-34658 Document 234 Filed in TXSB on 03/25/19 Page 8 of 9



                CASE NAME:    HouTex Builders LLC
               CASE NUMBER:   18-34658

                                                         CASH ACCOUNT RECONCILIATION
                                                          MONTH OF December
         BANK NAME                                  Frost Bank
         ACCOUNT NUMBER                             #*****6345               #                       #
         ACCOUNT TYPE                                     OPERATING                PAYROLL               TAX           OTHER FUNDS      TOTAL
         BANK BALANCE                                           150,076.78                                                               $150,076.78
         DEPOSITS IN TRANSIT                                          0.00                                                                     $0.00
         OUTSTANDING CHECKS                                          13.38                                                                    $13.38
         ADJUSTED BANK BALANCE                                $150,063.40                    $0.00             $0.00            $0.00    $150,063.40
         BEGINNING CASH - PER BOOKS                                 495.48                                                                   $495.48
         RECEIPTS*                                              231,636.01                                                               $231,636.01
         TRANSFERS BETWEEN ACCOUNTS                                                                                                            $0.00
         (WITHDRAWAL) OR CONTRIBUTION BY
         INDIVIDUAL      DEBTOR MFR-2                                                                                                          $0.00
         CHECKS/OTHER DISBURSEMENTS*                             82,068.09                                                                $82,068.09
         ENDING CASH - PER BOOKS                              $150,063.40                    $0.00             $0.00            $0.00    $150,063.40

         MOR-8                                      *Numbers should balance (match) TOTAL RECEIPTS and
                                                     TOTAL DISBURSEMENTS lines on MOR-7
DocuSign Envelope ID: 50C2CE75-2514-48FA-88AA-4D99418632A4
                                                   Case 18-34658 Document 234 Filed in TXSB on 03/25/19 Page 9 of 9



         CASE NAME:        HouTex Builders LLC
         CASE NUMBER:      18-34658


                                             PAYMENTS TO INSIDERS AND PROFESSIONALS
         Of the total disbursements shown for the month, list the amount paid to insiders (as defined in Section 101(31)(A)-(F) of the U.S. Bankruptcy Code) and the professionals.
         Also, for insiders, identify the type of compensation paid (e.g., salary, commission, bonus, etc.) (Attach additional pages as necessary).
                                                          MONTH                    MONTH                   MONTH                    MONTH                   MONTH                     MONTH
           INSIDERS: NAME/COMP TYPE                       September                October                 November                 December

          1.
          2.
          3.
          4.
          5.
          6.
         TOTAL INSIDERS (MOR-1)                                           $0.00                   $0.00                    $0.00                   $0.00                    $0.00             $0.00

                                                          MONTH                    MONTH                   MONTH                    MONTH                   MONTH                     MONTH
                  PROFESSIONALS                           September                October                 November                 December

          1. Schmuck, Smith, Tees & Co PC                                   0.00                2,266.00
          2.
          3.
          4.
          5.
          6.
         TOTAL PROFESSIONALS            (MOR-1)                           $0.00              $2,266.00                     $0.00                   $0.00                    $0.00             $0.00

               MOR-9
